563 S.E.2d 562 (2002)
355 N.C. 348
COUCH
v.
PRIVATE DIAGNOSTIC CLINIC.
No. 661P01.
Supreme Court of North Carolina.
April 4, 2002.
Prior report: 146 N.C.App. 658, 554 S.E.2d 356.
Motion by appellee (Trial Court) to dismiss the appeal for lack of substantial constitutional question allowed 4 April 2002. Petition by appellant (Maria Sperando) for discretionary review pursuant to G.S. 7A-31 denied 4 April 2002. Conditional petition by appellee (Trial Court) for discretionary review pursuant to G.S. 7A-31 dismissed as moot 4 April 2002.